PER CURIAM.
A careful review of the record and briefs has been made and due consideration to argument of counsel. The language concerning the desertion of the father was properly stricken, especially since appellee made no issue of the mother’s right to recover medical expenses. We find no error in the trial court dismissing counts 5 and 6. The trial court being in a much better position to observe the witnesses and make a determination with respect to the defendant’s motion for a directed verdict than the appellate court, and there being no showing of an abuse, we find no reversible error committed by the trial court, and therefore do affirm the judgment appealed.
Affirmed.
JOHNSON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.